An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Young Sun Kwon on 7/19/22.

Claims 11 and 14 are cancelled.
In claim 7, line 2, the claim limitation "a front-wheel steering mechanism includes a front-wheel steering motor" has been changed to --a front-wheel steering mechanism includes at least one front-wheel steering motor--.
In claim 7, line 3, the claim limitation "the front-wheel steering motor" has been changed to --the at least one front-wheel steering motor--.
In claim 8, line 2, the claim limitation "a front-wheel steering mechanism includes a front-wheel steering motor" has been changed to --a front-wheel steering mechanism includes at least one front-wheel steering motor--.
In claim 8, line 3, the claim limitation "the front-wheel steering motor" has been changed to --the at least one front-wheel steering motor--.
In claim 8, line 11, the claim limitation "the front-wheel steering motor" has been changed to --the at least one front-wheel steering motor--.
In claim 8, line 14, the claim limitation "the front-wheel steering motor" has been changed to --the at least one front-wheel steering motor--.
In claim 13, line 2, the claim limitation "wherein the front-wheel steering mechanism includes two front-wheel steering motors" has been changed to --wherein the at least one front-wheel steering motor includes two front-wheel steering motors--.
In claim 17, lines 1 – 2, the claim limitation "according to claim 11, wherein the front-wheel steering mechanism includes two front-wheel steering motors" has been changed to --according to claim 8, wherein the at least one front-wheel steering motor includes two front-wheel steering motors--.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or render obvious an electric power steering device comprising a front-wheel steering mechanism including a front-wheel steering motor; a rear-wheel steering mechanism including a rear-wheel steering motor and configured as a double-inverter three-phase duplex motor including two three-phase windings and two inverters, each of the two inverters being configured to individually drive one of the two three-phase windings; wherein the double-inverter three-phase duplex motor is configured to set a drive current for a second three-phase winding among the two three-phase windings to 0 and double a drive current for a first three-phase winding among the two three-phase windings when the second three-phase winding fails.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611